Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on 08/09/2021, PROSECUTION IS HEREBY REOPENED. A new Office Action with different and/or new rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
Status of Claims
Claims 1-10 and 21-30 are currently pending.
Claims 1-10 and 21-30 were previously pending.
Claims 1-10 and 21-30 are currently rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  “normalizes”.  Appropriate correction is required. Examiner interprets the limitations to recite “normalizing”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“patient extraction engine” recited in claims 1, 10, and 21; and
“relevancy computation engine” recited in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 21-26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ). Claims 1, 10, and 21 recite the limitation, “patient state extraction engine” and “relevancy computation engine”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 claims dependency to Claim 6, this is improper since claim 6 comes after claim 5. Therefore, Examiner shall interpret claim 5 to depend on claim 1. Because independent claim 1 is rejected under 35 U.S.C. 112(b), all claims depending (claims 2-10 and 21-26) are also rejected under 35 U.S.C. 112(b). Appropriate correction is required.
Furthermore, Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “a relevancy score of zero indicates that test is not relevant to the identified indication, a relevancy score of zero indicates that test is relevant to the identified indication, and a relevancy score of between zero and one indicates that test is relevant, but less relevant than a test with a relevancy score of one”. The claims are confusing in that it lists two separate scenarios (i.e. relevant vs not relevant), but has the same indication score of 0 for both scenarios. Examiner will interpret this claim language as “a relevancy score of zero indicates that test is not relevant to the identified indication, a relevancy score of one indicates that test is relevant to the identified indication, and a relevancy score of between zero and one indicates that test is relevant, but less relevant than a test with a relevancy score of one”. Because independent claim 1 is rejected under 35 U.S.C. 112(a), all claims depending (claims 2-10 and 21-26) are also rejected under 35 U.S.C. 112(b). Appropriate action is required. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
STEP 1:
In the instant case, claims 1-10 and 21-26 are directed toward a system (i.e. machine), claims 27-28 are directed toward a method (i.e. a process), and claims 29-30 are directed toward a computer 
STEP 2A—PRONG 1:
Independent claims 1, 27, and 29 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system, comprising: an input device configured to receive a request for access to a patient record in a data repository, wherein the patient record includes a report for a medical test for the subject; a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject, and configured to normalizes the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; a relevancy computation engine configured to compute a relevancy score, which indicates a relevancy of a test result value to a code of the predetermined medical ontology, for each test result value in the report based on a mapping of the code of the predetermined medical ontology and the test result value to the relevancy score; and a display monitor configured to visually present the test result values with the relevancy scores”.
The limitations of receive a request for access to a patient record, identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject, computer a relevancy score, and visually present the test result values with the relevancy scores, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving access to information, computing or calculating a score, and presenting that information in a visual format, which is properly interpreted as a “personal behavior”), and/or a mental process that a doctor mentally determined a type of disease of the patient based on patient information 
Additionally, claim 27 recites: “A method, comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International 2016P00193WOUS (PHC-10-7931)4 of 15Application No. 16/084,696Amendment dated: 3/15/21Final Office Action dated: 1/21/21Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED); determining a relevancy score for each test result value in the report; mapping each code of the codes and a corresponding test result value to the relevancy score; and visually presenting the test result values with the relevancy scores”.
The limitations of receiving an input request for access to a patient record, identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject, processing the identified indications, determining a relevancy score for each test result value in the report, mapping each code of the codes and a corresponding test result value to the relevancy score, and visually presenting the test result values with the relevancy scores, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, identifying, mapping, and presenting, which is properly interpreted as a “personal behavior”), and/or a mental process that a doctor can determine a relevancy score for lab test results and map various medical codes to such scores (i.e. in this cased the aforementioned limitations recite steps a doctor would normally mentally perform to diagnose and treat a patient, but instead automates the process via a computer model 
Further, the abstract idea of claim 29 is identical as the abstract idea of claim 27. The only difference between claim 27 and claim 29 is that claim 27 recites the limitation “a method” and claim 29 recites “a computer readable medium encoded with computer readable instructions”. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2-10, 21-26, 28, and 30 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 27, and 29. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
STEP 2A—PRONG 2:
Claims 1-10 and 21-30 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “input device”, “data repository”, “extraction engine”, “computation engine”, “processor”, “computer readable medium”, and “display monitory”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, page 4, lines 30-34, of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “an input device configured to receive a request”, “a patient state extraction engine configured to identify”, “a relevancy computation engine configured to compute a relevancy score”, “a display monitor configured to visually present”, and “mapping each code of the codes to corresponding test results value”, which amounts to limiting the abstract idea to the field of healthcare/patient monitoring/the environment of computers, see MPEP 2106.05(h);
Additionally, dependent claims 2-10, 21-26, 28, and 30 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 27, and 29, and hence also do not integrate the aforementioned abstract idea into a practical application.
STEP 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-10, 21-26, 28, and 30 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1, 27, and 29, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the 
Therefore, whether taken individually or as an ordered combination, Claims 1-10 and 21-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann et al. (US 20160125158 Al), hereinafter Erdmann, in view of Delaney et al. (US 9129013 B2), hereinafter Delaney, and Boloor et al. (US 20160019299 A1), hereinafter Boloor.
Regarding claim 1, Erdmann teaches a system, comprising: an input device configured to receive a request for access to a patient record in a data repository ([0038]), wherein the patient record includes a report for a medical test for the subject ([0033]); a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject ([0014]-[0015], [0039], [0041]-[0043], and [0058]); a relevancy computation engine configured to compute a relevancy score ([0005]: “The patient's impactability score may be generated based on the patient's wellness and complexity scores and provides an indication of how “in need” the patient is to some type of clinical intervention”, [0014]-[0015], [0030]: “While the impactability score service 210 is illustrated as a single unit, it will be appreciated that the impactability score service 210 is scalable. For example, the impactability score service 210 may in actuality include a plurality of computing devices in communication with one another. Moreover, the data store 212, or portions thereof, may be included within, for instance, the impactability score service 210 as a computer-storage medium”, [0033], [0039], [0042], and [0053]); and a display monitor configured to visually present the test result values with the relevancy scores ([0036], [0050], and [0057]). Erdman does not teach configured to normalize the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason. However, Delaney teaches configured to normalize the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason (Delaney, Column 4, lines 14-37, Column 13, line 47-Column 14, line 13, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for a system, comprising: an input device configured to receive a request for access to a patient record in a data repository, wherein the patient record includes a report for a medical test for the subject; a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject, and configured to normalizes the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; a relevancy computation engine configured to compute a relevancy score; and a display monitor configured to visually present the test result values with the relevancy scores. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdman and Delaney do not teach indicates a relevancy of a test result value to a code of the predetermined medical ontology, each test result value in the report based on mapping of the code of the predetermined medical ontology and the test result value to the relevancy score. However, Boloor teaches indicates a relevancy of a test result value to a code of the predetermined medical ontology, each test result value in the report based on mapping of the code of the predetermined medical ontology and the test result value to (Boloor, [0007], [0038], [0046]- [0050], [0056], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and Delaney and incorporate the teachings of Boloor and account for a system, comprising: an input device configured to receive a request for access to a patient record in a data repository, wherein the patient record includes a report for a medical test for the subject; a patient state extraction engine configured to identify, from the patient record, indications that characterize at least one of a medical or disease state of a subject, and configured to normalizing the identified indications to a predetermined medical ontology, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; a relevancy computation engine configured to compute a relevancy score, which indicates a relevancy of a test result value to a code of the predetermined medical ontology, each test result value in the report based on mapping of the code of the predetermined medical ontology and the test result value to the relevancy score; and a display monitor configured to visually present the test result values with the relevancy scores. Doing so would provide an easier for medical practitioners to quickly and easily locate relevant information (Boloor, [0002]).
Regarding claim 2, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the visually presented test result values are color- coded based on the relevancy scores ([0045]-[0052]).
Regarding claim 3, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the visually presented test result values are ordered based on the relevancy scores ([0016], [0036], [0050], and [0057]).
Regarding claim 4, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches a filter configured to identify a sub-set of the test result values with text values that satisfy a predetermined threshold ([0016], [0048], and [0059]), wherein the display monitor is configured to visually present only the test result ([0036], [0050], [0057], and [0059]).
Regarding claim 5, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1 (see above 35 U.S.C. 112(b) Rejection, where Examiner interprets the improper dependency to be on claim 1 instead of claim 6). Erdmann does not teach the code of the predetermined medical ontology for the identified indication is generalized using a hierarchical reasoning prior to mapping identified indications. However, Delaney teaches the code of the predetermined medical ontology for the identified indication is generalized using a hierarchical reasoning prior to mapping identified indications (Delaney, Column 4, lines 14-37, Column 8, lines 22-52 and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein the code of the predetermined medical ontology for the identified indication is generalized using a hierarchical reasoning prior to mapping identified indications. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 6, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach predetermined medical ontology is one of International Classification of Disease ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED). However, Delaney teaches predetermined medical ontology is one of International Classification of Disease ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED) (Delaney, Column 18, line 57-Column 19, line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein predetermined medical ontology is one of International Classification of Disease ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED). Doing so would provide (Delaney, Column 1, lines 10-62).
Regarding claim 7, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text. However, Delaney teaches the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text (Delaney, Column 4, lines 14-37, Column 8, lines 22-52). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdmann and Delaney do not teach the multiple test result values are combined to generate a single test result to map to the relevancy score. However Boloor teaches the multiple test result values are combined to generate a single test result to map to the relevancy score (Boloor, [0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and Delaney and incorporate the teachings of Boloor and account for the system according to claim 1, wherein the code of the predetermined medical ontology is associated with multiple test result values for a same type of medical text, and the multiple test result values are combined to generate a single test result to map to the relevancy score. Doing so would provide an easier for medical practitioners to quickly and easily locate relevant information (Boloor, [0002]).
Regarding claim 8, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann and Delaney does not teach a value of the relevancy score is inversely proportional to an age of the test result value. However, Boloor teaches a value of the relevancy score is inversely proportional to an age of the test result value ([0031]: “That is, more recent entries (i.e., “closer” in time to the time implied in the search) may be more important than other, older entries; therefore, acquiring a higher score. In another example, the method may identify repetitive data in the structured and/or unstructured entries (e.g., the same passage provided in different notes). Part of the score may discount passages having multiple entries (i.e., scoring such repetitive passages lower)”).
Regarding claim 9, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach a first identified indication of the identified indications includes the code of the predetermined medical ontology. However Delaney teaches a first identified indication of the identified indications includes the code of the predetermined medical ontology (Delaney, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57- Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein a first identified indication of the identified indications includes the code of the predetermined medical ontology. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 10, the combination of Erdmann, Delaney, and Boloor teaches the system in accordance with claim 1. Erdmann does not teach a first identified indication of the identified indications does not include the code of the predetermined medical ontology, and the patient state extraction engine determines the code of the predetermined medical ontology based on text string analysis of the first identified indication. However, Delaney teaches a first identified indication of the identified indications does not include the code of the predetermined medical ontology, and the patient state extraction engine determines the code of the predetermined medical ontology based on text string analysis of the first identified indication (Delany, Column 4, lines 14-37, Column &, lines 22-52, Column 18, lineS7-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein a first identified indication of the identified indications does not include the code of the predetermined medical ontology, and the patient state extraction engine determines the code of the predetermined medical ontology based on text string analysis of the first identified indication. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 21, the combination of Erdmann, Delaney, and Boloor teaches the method of claim 1. Erdmann does not teach a first identified indication of the identified indications includes a first code of a first predetermined medical ontology, a second identified indication of the identified indications includes a second code of a second predetermined medical ontology, where the first and second predetermined medical ontologies are different predetermined medical ontology, and the patient state extraction engine processes at least one of the first or second codes to generate first and second codes of a same medical ontology. However, Delaney teaches a first identified indication of the identified indications includes a first code of a first predetermined medical ontology, a second identified indication of the identified indications includes a second code of a second predetermined medical ontology, where the first and second predetermined medical ontologies are different predetermined medical ontology, and the patient state extraction engine processes at least one of the first or second codes to generate first and second codes of a same medical ontology (Delany, Abstract, Column 4, lines 14-37, Column &, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein a first identified indication of the identified indications includes a first code of a first predetermined medical ontology, a second identified indication of the identified indications (Delaney, Column 1, lines 10-62).
Regarding claim 22, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann and Boloor do not teaches further teaches the relevancy score is a value in a range from zero to one. However Delaney teaches further teaches the relevancy score is a value in a range from zero to one (Delaney, Column 15, lines 46-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 1, wherein the relevancy score is a value in a range from zero to one. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62).
Regarding claim 24, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 1. Erdmann further teaches the relevancy score is computed to facilitate review of medical images of the subject by a clinician ([0033] and [0059]).
Regarding claim 25, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 5. Erdmann and Boloor does not teach the generalization is from a child node of a hierarchical tree to a root or parent node. However Delaney teaches the generalization is from a child node of a hierarchical tree to a root or parent node (Delaney, FIG. 5, Column 21, line 60-Column 22, line 58 and Column 23, lines 5-62). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 5, wherein the generalization is from a child node of a hierarchical tree to a root or parent node. Doing so (Delaney, Column 1, lines 10-62).
Regarding claim 26, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 6. Erdmann does not teach the code of the predetermined medical ontology for the identified indication is generalized using a rules based approach. However Delaney teaches the code of the predetermined medical ontology for the identified indication is generalized using a rules based approach (Delaney, Abstract, Column 4, lines 14-37, Column 7, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 6, wherein the code of the predetermined medical ontology for the identified indication is generalized using a rules based approach. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10- 62).
Regarding claim 27 Erdmann teaches method (Abstract), comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject ([0033]); identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason ([0014]-[0015], [0039], [0041]-[0043], and [0058]); a relevancy computation engine configured to compute a relevancy score ([0005]: “The patient's impactability score may be generated based on the patient's wellness and complexity scores and provides an indication of how “in need” the patient is to some type of clinical intervention”, [0014]-[0015], [0030]: “While the impactability score service 210 is illustrated as a single unit, it will be appreciated that the impactability score service 210 is scalable. For example, the impactability score service 210 may in actuality include a plurality of computing devices in communication with one another. Moreover, the data store 212, or portions thereof, may be included within, for instance, the impactability score service 210 as a computer-storage medium”, [0033], [0039], [0042], and [0053]); and visually presenting the test result values with the relevancy scores ([0036], [0050], and [0057]). Erdmann does not teach processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED). However Delaney teaches processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED) (Delany, Column 4, lines 14- 37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32- 49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for a method, comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED); and visually presenting the test result values with the relevancy scores. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdman and Delaney do not teach determining a relevancy score for each test result value in the report mapping each code of the codes and a corresponding test result value to the relevancy score. (Boloor, [0007], [0038], [0046]-[0050], [0056], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and Delaney and incorporate the teachings of Boloor and account for a method, comprising: receiving an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identifying, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; processing the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (SNOMED); determining a relevancy score for each test result value in the report mapping each code of the codes and a corresponding test result value to the relevancy score; and visually presenting the test result values with the relevancy scores. Doing so would provide an easier for medical practitioners to quickly and easily locate relevant information (Boloor, [0002]).
Regarding claim 28, the combination of Erdmann, Delaney, and Boloor teaches the method of claim 27. Erdmann further teaches relevancy score is computed and the test result values and the relevancy scores ([0014]-[0015], [0030]: “While the impactability score service 210 is illustrated as a single unit, it will be appreciated that the impactability score service 210 is scalable. For example, the impactability score service 210 may in actuality include a plurality of computing devices in communication with one another. Moreover, the data store 212, or portions thereof, may be included within, for instance, the impactability score service 210 as a computer-storage medium”, [0033], [0036], [0039], [0042], [0050], [0053], and [0057]). Erdmann does not teach visually presented during a review of medical images of the subject by a clinician. However Delaney teaches visually presented during a review of medical images of the subject by (Delaney, FIG. 2, FIG. 3A, FIG. 3B, AND FIG. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for the system according to claim 27, wherein the relevancy score is computed and the test result values and the relevancy scores are visually presented during a review of medical images of the subject by a clinician. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10- 62).
Regarding claim 29 the combination of Erdmann teaches a computer readable medium encoded with computer readable instructions, which, when executed by a processor (Abstract), causes the processor to: receive an input request for access to a patient record from a data repository ([0038]), wherein the patient record includes a report for a medical test for the subject ([0014]-[0015], [0033], [0036], [0039], [0042], [0050], [0053], and [0057]); identify, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason ([0014]-[0015], [0033], [0039], [0042], and [0053]); and visually present the test result values with the relevancy scores ([0014]-[0015], [0039], [0041]-[0043], and [0058]); a relevancy computation engine configured to compute a relevancy score ([0005]: “The patient's impactability score may be generated based on the patient's wellness and complexity scores and provides an indication of how “in need” the patient is to some type of clinical intervention”, [0014]-[0015], [0030]: “While the impactability score service 210 is illustrated as a single unit, it will be appreciated that the impactability score service 210 is scalable. For example, the impactability score service 210 may in actuality include a plurality of computing devices in communication with one another. Moreover, the data store 212, or portions thereof, may be included within, for instance, the impactability score service 210 as a computer-storage medium”, [0033], [0039], [0042], and [0053]). Erdmann does not teach process the identified indications so that each indications in the identified indications (Delany, Column 4, lines 14-37, Column 8, lines 22-52, Column 18, line57-Column 19, line 10, and Column 31, lines 32-49). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and incorporate the teachings of Delaney and account for a computer readable medium encoded with computer readable instructions, which, when executed by a processor, causes the processor to: receive an input request for access to a patient record from a data repository, wherein the patient record includes a report for a medical test for the subject; identify, from the patient record, indications that characterize at least one of a medical or disease state of the subject in response to the request, wherein the identified indications include a reason for the medical test and a symptom of the subject related to the reason; process the identified indications so that each indications in the identified indications includes a code of a same medical ontology, wherein the medical ontology is one of International Classification of Disease (ICD), RadLex and Systematized Nomenclature of Medicine (GS NOMED); and visually present the test result values with the relevancy scores. Doing so would provide better medical documentation and ordering, as well as easier and faster access of finding an updating patient information (Delaney, Column 1, lines 10-62). Erdman and Delaney do not teach determine a relevancy score for each test result value in the report map each code of the codes and a corresponding test result value to the relevancy score. However, Boloor teaches determine a relevancy score for each test result value in the report map each code of the codes and a corresponding test result value to the relevancy score (Boloor, [0007], [0038], [0046]- [0050], [0056], and [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman (Boloor, [0002]).
Regarding claim 30, the combination of Erdmann, Delaney, and Boloor teaches the computer readable medium of claim 29. Erdmann further teaches the test result values and the relevancy scores ([0014]-[0015], [0030]: “While the impactability score service 210 is illustrated as a single unit, it will be appreciated that the impactability score service 210 is scalable. For example, the impactability score service 210 may in actuality include a plurality of computing devices in communication with one another. Moreover, the data store 212, or portions thereof, may be included within, for instance, the impactability score service 210 as a computer-storage medium”, [0033], [0036], [0039], [0042], [0050], [0053], and [0057]). Erdmann does not teach visually presented during a review of medical images of the subject by a clinician. However Delaney teaches visually presented during a review of medical images of the subject by a clinician (Delaney, FIG. 2, FIG. 3A, FIG. 3B, AND FIG. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman and (Delaney, Column 1, lines 10- 62). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Erdmann, Delaney, and Boloor, in view of Chaudhri et al. (US 20120060216 A1), hereinafter Chaudhri.
Regarding claim 23, the combination of Erdmann, Delaney, and Boloor teaches the system according to claim 22. Erdman, Delaney, and Boloor does not teach a relevancy score of zero indicates that test is not relevant to the identified indication, a relevancy score of zero indicates that test is relevant to the identified indication, and a relevancy score of between zero and one indicates that test is relevant, but less relevant than a test with a relevancy score of one. However, Chaudhri teaches a relevancy score of zero indicates that test is not relevant to the identified indication, a relevancy score of one indicates that test is highly relevant to the identified indication, and a relevancy score of between zero and one indicates that test is relevant, but less relevant than a test with a relevancy score of one (Chaudhri, [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Erdman, Delaney, and Boloor and incorporate the teachings of Boloor and account for system according to claim 22, wherein a relevancy score of zero indicates that test is not relevant to the identified indication, a relevancy score of zero indicates that test is relevant to the identified indication, and a relevancy score of between zero and one indicates that test is relevant, but less relevant than a test with a relevancy score of one. Doing so would provide a method and apparatus for managing medical information in a manner that is beneficial, reliable, portable, flexible, and efficiently usable to those in the medical field, including patients (Chaudhri, [0010]).

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the specification shows support for the computer readable medium being non-transitory. Additionally, Applicant argues the relevancy score computation limitation does not include any instructions for a human to follow with or without a computer nor activity involving multiple humans with or without a computer. Further, Applicant argues the claims integrates the any judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. Furthermore, Applicant argues claim 5, 6, 7, and 10 recites does not recite limitations for managing personal behavior or relationships or interactions between people. 
Examiner acknowledges that the specification recites the computer readable medium exclude transitory mediums. Therefore claims 29-30 falls within one of the four statutory categories. However, independent claim 29 still recites a judicial exception similar to independent claim 27. For claims 1, 27, and 29 the claims recites a certain method of organizing human activity. The claimed invention is directed towards various types of data information being identified, processed, and then displayed. These limitations describe concepts relating to managing personal behavior or relationships or interaction between people. This sub-grouping encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone), which to reiterate, fall within the "certain methods of organizing human activity" grouping. Therefore the claims are directed to an abstract idea. Additionally, the claims as a whole (including claims 5, 6, 7, and 10) described how to generally “apply” the concept of receiving, identifying, computing/processing, mapping, determining, and displaying in a computer environment. The claimed computer components (input device, data repository, patient state extraction engine, relevancy computation engine, display monitor, filter, and computer readable medium) are recited at a high level of generality and are merely invoked as 
Conclusion
	The prior art made of record, i.e. Cardoza (US 9679107-B2) and Gardner (US 7496593-B2) and (US 7505989-B2), are not relied upon but are considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 10 AM - 6 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                  

/JOHN P GO/Primary Examiner, Art Unit 3686